Exhibit 10.4

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT dated                        
between Florists’ Transworld Delivery Inc. (the “Company”) and
                       (the “Executive”).

In consideration of the obligations of the Company and the consideration to be
received by the Company pursuant to the Employment Agreement, dated as of the
date hereof (the “Employment Agreement”) between the Company and the Executive,
the Company and the Executive agree as follows:


SECTION 1.       SECRECY, NON–COMPETITION, NO INTERFERENCE AND NON-SOLICITATION.


(A)   NO COMPETING EMPLOYMENT.  THE EXECUTIVE ACKNOWLEDGES THAT (I) THE
AGREEMENTS AND COVENANTS CONTAINED IN THIS SECTION 1 ARE ESSENTIAL TO PROTECT
THE VALUE OF THE COMPANY’S BUSINESS AND ASSETS AND (II) BY VIRTUE OF HIS
EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE WILL OBTAIN SUCH KNOWLEDGE, KNOW-HOW,
TRAINING AND EXPERIENCE OF SUCH A CHARACTER THAT THERE IS A SUBSTANTIAL
PROBABILITY THAT SUCH KNOWLEDGE, KNOW-HOW, TRAINING AND EXPERIENCE COULD BE USED
TO THE SUBSTANTIAL ADVANTAGE OF A COMPETITOR OF THE COMPANY AND TO THE COMPANY’S
SUBSTANTIAL DETRIMENT.  THEREFORE, THE EXECUTIVE AGREES THAT, FOR THE PERIOD
(THE “RESTRICTED PERIOD”) COMMENCING ON THE DATE OF THIS AGREEMENT AND ENDING ON
THE DATE THAT IS ONE YEAR AFTER THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
UNDER THE EMPLOYMENT AGREEMENT FOR ANY REASON, THE EXECUTIVE SHALL NOT
PARTICIPATE, OPERATE, MANAGE, CONSULT, JOIN, CONTROL OR ENGAGE, DIRECTLY OR
INDIRECTLY, FOR HIMSELF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON,
PARTNERSHIP, CORPORATION OR OTHER ENTITY, WHETHER AS AN EMPLOYEE, CONSULTANT,
AGENT, OFFICER, STOCKHOLDER, MEMBER, INVESTOR, AGENT OR OTHERWISE, IN ANY
BUSINESS ACTIVITY IF SUCH ACTIVITY CONSTITUTES THE SALE OR PROVISION OF FLORAL
PRODUCTS OR SERVICES THAT ARE SIMILAR TO, OR COMPETITIVE WITH, FLORAL PRODUCTS
OR SERVICES THEN BEING SOLD OR PROVIDED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATED COMPANIES, INCLUDING, WITHOUT LIMITATION, RETAIL
FLORISTS’ BUSINESS SERVICES, FLORAL ORDER TRANSMISSION AND RELATED NETWORK
SERVICES, DEVELOPMENT AND DISTRIBUTION OF BRANDED FLORAL PRODUCTS ON THE
INTERNET OR OTHER CONSUMER DIRECT SEGMENT OF THE FLORAL INDUSTRY (INCLUDING,
WITHOUT LIMITATION, INTERFLORA, INC., TELEFLORA INC., 1-800-FLOWERS.COM, INC.,
PC FLOWERS & GIFTS.COM INC.,(A “COMPETITIVE ACTIVITY”), IN ANY OF:  THE CITY OF
DOWNERS GROVE, ILLINOIS, THE COUNTY OF DUPAGE, ILLINOIS OR ANY OTHER CITY OR
COUNTY IN THE STATE OF ILLINOIS; THE DISTRICT OF COLUMBIA OR ANY OTHER STATE,
TERRITORY, DISTRICT OR COMMONWEALTH OF THE UNITED STATES OR ANY COUNTY, PARISH,
CITY OR SIMILAR POLITICAL SUBDIVISION IN ANY OTHER STATE, TERRITORY, DISTRICT OR
COMMONWEALTH OF THE UNITED STATES; ANY OTHER COUNTRY OR TERRITORY ANYWHERE IN
THE WORLD OR IN ANY CITY, CANTON, COUNTY, DISTRICT, PARISH, PROVINCE OR ANY
OTHER POLITICAL SUBDIVISION IN ANY SUCH COUNTRY OR TERRITORY; OR ANYWHERE IN THE
WORLD (EACH CITY, CANTON, COMMONWEALTH, COUNTY, DISTRICT, PARISH, PROVINCE,
STATE, COUNTRY, TERRITORY OR OTHER POLITICAL SUBDIVISION OR OTHER LOCATION IN
THE WORLD SHALL BE REFERRED TO AS A “NON-COMPETITION AREA”).  THE PARTIES TO
THIS AGREEMENT INTEND THAT THE COVENANT CONTAINED IN THE PRECEDING SENTENCE OF
THIS SECTION 1(A) SHALL BE CONSTRUED AS A SERIES OF SEPARATE COVENANTS, ONE FOR
EACH CITY, CANTON, COMMONWEALTH, COUNTY, DISTRICT, PARISH, STATE, PROVINCE,
COUNTRY, TERRITORY, OR OTHER POLITICAL SUBDIVISION OR OTHER AREA OF THE WORLD

 

--------------------------------------------------------------------------------


 


SPECIFIED.  EXCEPT FOR GEOGRAPHIC COVERAGE, EACH SEPARATE COVENANT SHALL BE
CONSIDERED IDENTICAL IN TERMS TO THE COVENANT CONTAINED IN THE PRECEDING
SENTENCE.  THE PARTIES FURTHER ACKNOWLEDGE THE BREADTH OF THE COVENANTS, BUT
AGREE THAT SUCH BROAD COVENANTS ARE NECESSARY AND APPROPRIATE IN THE LIGHT OF
THE GLOBAL NATURE OF THE COMPETITIVE ACTIVITY.  IF, IN ANY JUDICIAL OR OTHER
PROCEEDING, A COURT OR OTHER BODY DECLINES TO ENFORCE ANY OF THE SEPARATE
COVENANTS INCLUDED IN THIS SECTION 1(A), THE UNENFORCEABLE COVENANT SHALL BE
CONSIDERED ELIMINATED FROM THESE PROVISIONS FOR THE PURPOSE OF THOSE PROCEEDINGS
TO THE EXTENT NECESSARY TO PERMIT THE REMAINING SEPARATE COVENANTS TO BE
ENFORCED.  NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE MAY MAINTAIN OR
UNDERTAKE PURELY PASSIVE INVESTMENTS ON BEHALF OF HIMSELF, HIS IMMEDIATE FAMILY
OR ANY TRUST ON BEHALF OF HIMSELF OR HIS IMMEDIATE FAMILY IN COMPANIES ENGAGED
IN A COMPETITIVE ACTIVITY SO LONG AS THE AGGREGATE INTEREST REPRESENTED BY SUCH
INVESTMENTS DOES NOT EXCEED 1% OF ANY CLASS OF THE OUTSTANDING PUBLICLY TRADED
DEBT OR EQUITY SECURITIES OF ANY COMPANY ENGAGED IN A COMPETITIVE ACTIVITY.


(B)   NONDISCLOSURE OF CONFIDENTIAL INFORMATION.  THE EXECUTIVE, EXCEPT IN
CONNECTION WITH HIS EMPLOYMENT HEREUNDER, SHALL NOT DISCLOSE TO ANY PERSON OR
ENTITY OR USE, EITHER DURING HIS EMPLOYMENT WITH THE COMPANY OR AT ANY TIME
THEREAFTER, ANY INFORMATION NOT IN THE PUBLIC DOMAIN, IN ANY FORM, ACQUIRED BY
THE EXECUTIVE WHILE EMPLOYED BY THE COMPANY OR, IF ACQUIRED FOLLOWING HIS
EMPLOYMENT WITH THE COMPANY, SUCH INFORMATION THAT, TO THE EXECUTIVE’S
KNOWLEDGE, HAS BEEN ACQUIRED, DIRECTLY OR INDIRECTLY, FROM ANY PERSON OR ENTITY
OWING A DUTY OF CONFIDENTIALITY TO THE COMPANY OR ANY OF ITS AFFILIATES,
RELATING TO THE COMPANY, FTD, INC., A DELAWARE CORPORATION AND THE DIRECT PARENT
CORPORATION OF THE COMPANY (“FTDI”), OR ANY OF ITS OR THEIR SUBSIDIARIES OR
AFFILIATED COMPANIES, INCLUDING BUT NOT LIMITED TO TRADE SECRETS, TECHNICAL
INFORMATION, SYSTEMS, PROCEDURES, TEST DATA, PRICE LISTS, FINANCIAL OR OTHER
DATA (INCLUDING THE REVENUES, COSTS OR PROFITS ASSOCIATED WITH ANY OF THE
COMPANY’S PRODUCTS), BUSINESS AND PRODUCT PLANS, CODE BOOKS, INVOICES AND OTHER
FINANCIAL STATEMENTS, COMPUTER PROGRAMS, DISCS AND PRINTOUTS, CUSTOMER AND
SUPPLIER LISTS OR NAMES, PERSONNEL FILES, SALES AND ADVERTISING MATERIAL,
TELEPHONE NUMBERS, NAMES, ADDRESSES OR ANY OTHER COMPILATION OF INFORMATION,
WRITTEN OR UNWRITTEN, THAT IS OR WAS USED IN THE BUSINESS OF THE COMPANY, FTDI,
ANY PREDECESSOR OF THE COMPANY, FTDI OR ANY OF THE COMPANY’S, OR FTDI’S
SUBSIDIARIES.  THE EXECUTIVE AGREES AND ACKNOWLEDGES THAT ALL OF SUCH
INFORMATION, IN ANY FORM, AND COPIES AND EXTRACTS THEREOF ARE AND SHALL REMAIN
THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY, AND UPON TERMINATION OF HIS
EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL RETURN TO THE COMPANY THE
ORIGINALS AND ALL COPIES (AND SHALL DELETE ALL SUCH ITEMS IN ELECTRONIC FORMAT)
OF ANY SUCH INFORMATION PROVIDED TO OR ACQUIRED BY THE EXECUTIVE IN CONNECTION
WITH THE PERFORMANCE OF HIS DUTIES FOR THE COMPANY, AND SHALL RETURN TO THE
COMPANY ALL FILES, CORRESPONDENCE OR OTHER COMMUNICATIONS (INCLUDING ANY SUCH
MATERIALS IN ELECTRONIC FORMAT) RECEIVED, MAINTAINED OR ORIGINATED BY THE
EXECUTIVE DURING THE COURSE OF HIS EMPLOYMENT.


(C)   NO INTERFERENCE AND NON-SOLICITATION.  DURING THE RESTRICTED PERIOD, THE
EXECUTIVE SHALL NOT, WHETHER FOR HIS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER
INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION OR OTHER BUSINESS ORGANIZATION (OTHER
THAN THE COMPANY), SOLICIT, ENDEAVOR TO ENTICE AWAY FROM THE COMPANY, FTDI, OR
ANY OF THE COMPANY’S OR FTDI’S SUBSIDIARIES, OR OTHERWISE INTERFERE WITH THE
RELATIONSHIP OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATED COMPANIES
WITH, ANY PERSON WHO, TO THE KNOWLEDGE OF THE EXECUTIVE, IS (OR HAS AT ANY TIME
WITHIN THE PRECEDING THREE MONTHS BEEN) EMPLOYED BY OR OTHERWISE ENGAGED TO
PERFORM SERVICES FOR THE COMPANY, FTDI OR ANY OF THE COMPANY’S OR FTDI’S
SUBSIDIARIES

 

2

--------------------------------------------------------------------------------


 


(INCLUDING, BUT NOT LIMITED TO, ANY INDEPENDENT SALES REPRESENTATIVES OR
ORGANIZATIONS) OR ANY ENTITY WHO IS, OR WAS WITHIN THE THEN MOST RECENT 12-MONTH
PERIOD, A CUSTOMER OR CLIENT OF THE COMPANY, FTDI, ANY PREDECESSOR OF THE
COMPANY OR FTDI OR ANY OF THE COMPANY’S OR FTDI’S SUBSIDIARIES (A “CUSTOMER”);
PROVIDED, HOWEVER, THAT THIS SECTION 1(C) SHALL NOT PROHIBIT THE EXECUTIVE FROM
EMPLOYING, FOR HIS OWN ACCOUNT, FOLLOWING A TERMINATION OF THE EMPLOYMENT OF THE
EXECUTIVE, ANY PERSON EMPLOYED BY A CUSTOMER OR SUPPLIER, IF SUCH EMPLOYMENT IS
NOT IN CONNECTION WITH A COMPETITIVE ACTIVITY.


SECTION 2.       CALCULATION OF TIME PERIOD.  THE EXECUTIVE AGREES THAT IF THE
EXECUTIVE VIOLATES THE PROVISIONS OF SECTION 1(A) OF THIS AGREEMENT, THE RUNNING
OF THE RESTRICTED PERIOD SHALL BE TOLLED FOR THE PERIOD IN WHICH THE EXECUTIVE
IS IN VIOLATION OF SUCH NON-COMPETITION PROVISIONS.  THE EXECUTIVE UNDERSTANDS
THAT THE FOREGOING RESTRICTIONS MAY LIMIT THE EXECUTIVE’S ABILITY TO EARN A
LIVELIHOOD IN A BUSINESS ENGAGED IN A COMPETITIVE ACTIVITY, BUT THE EXECUTIVE
NEVERTHELESS BELIEVES THAT THE EXECUTIVE HAS RECEIVED AND WILL RECEIVE
SUFFICIENT CONSIDERATION AND OTHER BENEFITS AS AN EMPLOYEE OF THE COMPANY AND AS
OTHERWISE PROVIDED UNDER THE EMPLOYMENT AGREEMENT TO CLEARLY JUSTIFY
RESTRICTIONS THAT, IN ANY EVENT, GIVEN HIS EDUCATION, SKILLS AND ABILITY, THE
EXECUTIVE DOES NOT BELIEVE WOULD PREVENT THE EXECUTIVE FROM EARNING A LIVING.


SECTION 3.       IRREPARABLE INJURY.  IT IS FURTHER EXPRESSLY AGREED THAT THE
COMPANY WILL OR WOULD SUFFER IRREPARABLE INJURY IF THE EXECUTIVE WERE TO COMPETE
WITH THE COMPANY, FTDI OR ANY OF ITS OR THEIR SUBSIDIARIES OR AFFILIATED
COMPANIES IN VIOLATION OF THIS AGREEMENT AND THAT THE COMPANY WOULD BY REASON OF
SUCH COMPETITION BE ENTITLED TO INJUNCTIVE RELIEF IN A COURT OF APPROPRIATE
JURISDICTION, AND THE EXECUTIVE FURTHER CONSENTS AND STIPULATES TO THE ENTRY OF
SUCH INJUNCTIVE RELIEF IN SUCH A COURT PROHIBITING THE EXECUTIVE FROM COMPETING
WITH THE COMPANY OR  FTDI OR ANY OF ITS OR THEIR SUBSIDIARIES OR AFFILIATED
COMPANIES IN VIOLATION OF THIS AGREEMENT.


SECTION 4.       REPRESENTATION AND WARRANTIES OF THE EXECUTIVE.  THE EXECUTIVE
REPRESENTS AND WARRANTS THAT THE EXECUTION OF THIS AGREEMENT AND SUBSEQUENT
EMPLOYMENT WITH THE COMPANY DOES NOT AND WILL NOT CONFLICT WITH ANY OBLIGATIONS
AND THE EXECUTIVE HAS TO ANY FORMER EMPLOYERS OR ANY OTHER ENTITY.  THE
EXECUTIVE FURTHER REPRESENTS AND WARRANTS THAT HE HAS NOT BROUGHT TO THE
COMPANY, AND WILL NOT AT ANY TIME BRING TO THE COMPANY, ANY MATERIALS, DOCUMENTS
OR OTHER PROPERTY OF ANY NATURE OF A FORMER EMPLOYER.


SECTION 5.       MISCELLANEOUS.


(A)   JURISDICTION, CHOICE OF LAW AND VENUE.  THE VALIDITY AND CONSTRUCTION OF
THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS,
EXCLUDING THE CONFLICTS-OF-LAWS PRINCIPLES THEREOF.  EACH PARTY HERETO CONSENTS
TO THE JURISDICTION OF, AND VENUE IN, ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED IN THE CITY OF CHICAGO.


(B)   ENTIRE AGREEMENT.  THIS AGREEMENT AND ANY OTHER AGREEMENT OR DOCUMENT
DELIVERED IN CONNECTION WITH THIS AGREEMENT, INCLUDING THE EMPLOYMENT AGREEMENT
AND THE RESTRICTED SHARES AGREEMENT, DATED AS OF THE DATE HEREOF, BETWEEN THE
COMPANY AND THE EXECUTIVE, STATE THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE
PARTIES ON THE SUBJECT MATTER OF THIS AGREEMENT, AND SUPERSEDE ALL PREVIOUS
AGREEMENTS, ARRANGEMENTS, COMMUNICATIONS AND UNDERSTANDINGS RELATING TO THAT
SUBJECT MATTER.

 

3

--------------------------------------------------------------------------------


 


(C)   COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, WITH THE SAME EFFECT AS IF ALL
SIGNATURES WERE ON THE SAME DOCUMENT.


(D)   AMENDMENT; WAVIER; ETC.  THIS AGREEMENT, AND EACH OTHER AGREEMENT OR
DOCUMENT DELIVERED IN CONNECTION WITH THIS AGREEMENT, MAY BE AMENDED, MODIFIED,
SUPERSEDED OR CANCELED, AND ANY OF THE TERMS THEREOF MAY BE WAIVED, ONLY BY A
WRITTEN DOCUMENT SIGNED BY EACH PARTY TO THIS AGREEMENT OR, IN THE CASE OF
WAIVER, BY THE PARTY OR PARTIES WAIVING COMPLIANCE.  THE DELAY OR FAILURE OF ANY
PARTY AT ANY TIME OR TIMES TO EXERCISE ANY RIGHT OR REQUIRE THE PERFORMANCE OF
ANY DUTY UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT DELIVERED IN
CONNECTION WITH THIS AGREEMENT SHALL IN NO WAY AFFECT THE RIGHT OF THAT PARTY AT
A LATER TIME TO EXERCISE THAT RIGHT OR ENFORCE THAT DUTY OR ANY OTHER RIGHT OR
DUTY.  NO WAIVER BY ANY PARTY OF ANY CONDITION OR OF ANY BREACH OF THIS
AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE, IN ANY ONE OR MORE INSTANCES, SHALL
BE DEEMED OR CONSTRUED TO BE A FURTHER OR CONTINUING WAIVER OF ANY SUCH
CONDITION OR BREACH OR OF THE BREACH OF ANY OTHER TERM OF THIS AGREEMENT.  A
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT SHALL NOT PRECLUDE ANY OTHER OR FURTHER
EXERCISE OF THE SAME RIGHT OR OF ANY OTHER RIGHT.  THE RIGHTS AND REMEDIES
PROVIDED BY THIS AGREEMENT SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF EACH OTHER
OR OF ANY OTHER RIGHTS OR REMEDIES PROVIDED BY LAW.


(E)   SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT
OR DOCUMENT DELIVERED IN CONNECTION WITH THIS AGREEMENT, IF ANY, IS PARTIALLY OR
COMPLETELY INVALID OR UNENFORCEABLE IN ANY JURISDICTION, THEN THAT PROVISION
SHALL BE INEFFECTIVE IN THAT JURISDICTION TO THE EXTENT OF ITS INVALIDITY OR
UNENFORCEABILITY, BUT THE INVALIDITY OR UNENFORCEABILITY OF THAT PROVISION SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
AGREEMENT, ALL OF WHICH SHALL BE CONSTRUED AND ENFORCED AS IF THAT INVALID OR
UNENFORCEABLE PROVISION WERE OMITTED, NOR SHALL THE INVALIDITY OR
UNENFORCEABILITY OF THAT PROVISION IN ONE JURISDICTION AFFECT ITS VALIDITY OR
ENFORCEABILITY IN ANY OTHER JURISDICTION.  THE COMPANY AND THE EXECUTIVE AGREE
THAT THE PERIOD OF TIME AND THE GEOGRAPHICAL AREA DESCRIBED IN SECTION 1 ARE
REASONABLE IN VIEW OF THE NATURE OF THE BUSINESS IN WHICH THE COMPANY IS ENGAGED
AND PROPOSES TO BE ENGAGED, AND THE EXECUTIVE’S UNDERSTANDING OF HIS PROSPECTIVE
FUTURE EMPLOYMENT OPPORTUNITIES.  HOWEVER, IF THE TIME PERIOD OR THE
GEOGRAPHICAL AREA, OR BOTH, DESCRIBED IN SECTION 1 SHOULD BE JUDGED UNREASONABLE
IN ANY JUDICIAL PROCEEDING, THEN THE PERIOD OF TIME SHALL BE REDUCED BY THAT
NUMBER OF MONTHS AND THE GEOGRAPHICAL AREA SHALL BE REDUCED BY ELIMINATION OF
THAT PORTION, OR BOTH, AS ARE DEEMED UNREASONABLE, SO THAT THE RESTRICTION
COVENANT OF SECTION 1 MAY BE ENFORCED DURING THE LONGEST PERIOD OF TIME AND IN
THE FULLEST GEOGRAPHICAL AREA AS IS ADJUDGED TO BE REASONABLE.


(F)    ARBITRATION.


(I)            ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE BREACH THEREOF, SHALL BE SETTLED BY ARBITRATION IN CHICAGO,
ILLINOIS IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  JUDGMENT UPON THE AWARD RENDERED IN THE ARBITRATION
MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.


(II)           NOTWITHSTANDING THE CLAUSE (I) ABOVE, THE EXECUTIVE ACKNOWLEDGES
AND UNDERSTANDS THAT THE PROVISIONS OF THIS AGREEMENT ARE OF A SPECIAL AND
UNIQUE NATURE,

 

4

--------------------------------------------------------------------------------


 


THE LOSS OF WHICH CANNOT BE ACCURATELY COMPENSATED FOR IN DAMAGES BY AN ACTION
AT LAW, AND THAT THE BREACH OR THREATENED BREACH OF THE PROVISIONS OF THIS
AGREEMENT WOULD CAUSE THE COMPANY IRREPARABLE HARM.  IN THE EVENT OF A BREACH OR
THREATENED BREACH BY THE EXECUTIVE OF THE PROVISIONS OF SECTION 1, THE COMPANY
SHALL BE ENTITLED TO SEEK TO OBTAIN A COURT-ORDERED INJUNCTION RESTRAINING THE
EXECUTIVE FROM THE BREACH OR THREATENED BREACH UPON THE TERMS AND CONDITIONS AS
THE COURT ORDERING THE INJUNCTION MAY IMPOSE.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Florists’ Transworld Delivery Inc.

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

[Signature of Executive]

 

 

5

--------------------------------------------------------------------------------